DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 6/28/2022.
Claims 1-3, 5, 9, 11-13, 15, and 19-20 have been amended and are hereby entered.
Claim 10 has been canceled.
Claims 1-9 and 11-20 are currently pending and have been examined.
This action is made FINAL.
Information Disclosure Statement
Examiner has considered the Information Disclosure Statement filed by Applicant on 05/05/2022. However, Examiner notes that several entries across the Statements were not considered. First, the Gibson U.S. Pre-Grant Publication and the Caien System Foreign Patent document appear to have incorrect publication dates (Gibson appears like it should have a 7/4/19 date, and Caien appears like it should have a 9/5/13 date). The Bhattacharyya U.S. Pre-Grant Publication appears to have the wrong document number listed, as the listed document number does not have Bhattacharyya listed as an inventor and does not appear relevant to the subject matter of the claimed invention. Finally, the Ford foreign patent document appears to have an incorrect document number listed. Specifically, a “1” appears to be missing after the “6” in the document number.
Response to Arguments
Applicant’s arguments, see page 11, filed 06/28/2022, with respect to the drawing objection have been fully considered and are persuasive. The objection to the drawings has been withdrawn. 
Applicant’s arguments, see page 11, filed 06/28/2022, with respect to the specification and abstract objections have been fully considered and are persuasive. The objections to the specification and abstract have been withdrawn. 
Applicant’s arguments, see page 11, filed 06/28/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 5 and 15 have been fully considered and are persuasive. Applicant’s amendments to claims 5 and 15 make “the common arrival location” of claims 5 and 15 clearly refer back to the common arrival location recited in claims on which 5 and 15 depend. The 35 U.S.C. 112(b) rejections of claims 5 and 15 have been withdrawn. 
Applicant’s arguments, see pages 11-14, filed 06/28/2022, with respect to the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-20 have been maintained.
Applicant cites paragraphs [0008], [0013], and [0014] of the specification to recite the benefits/goals of the invention of “reduc[ing] wait times and traffic congestion in ‘high traffic, high volume arrival locations and times’”. However, Examiner asserts that these benefits/effects are improvements to the commercial interaction of requesting on-demand transportation (i.e. an improvement to the judicial exception itself). Per MPEP 2106.04 I. “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.” Further, see MPEP 2106.05(a) II. “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” Like in Trading Technologies, the improvements being argued by Applicant are improvements to the business process itself. Therefore, the improved commercial interaction that Applicant is arguing does not integrate the judicial exception into a practical application. 
Applicant goes on to argue that the “transmitting…” limitation added to the independent claims improves the functioning of a user’s computing device. Examiner respectfully disagrees. First, regarding Applicant’s argument that “the system eliminates several steps for the requesting user in requesting transport”, Examiner notes that the alleged reduction in steps would amount to an improvement to the commercial interaction like the other arguments discussed above. As discussed above per MPEP 2106.04 I. this kind of improvement would not integrate the judicial exception into a practical application. 
Further, the “transmitting…” limitation is claiming the transmission of data (the timing trigger) to the user computing devices that is then used to display the notification and selectable feature, not an interface comprising the notification and selectable feature. Even assuming, arguendo, that an interface or the like comprising the notification and selectable feature is being explicitly claimed, the limitation still would not amount to an improvement to a user’s computing device. The notification indicating the optimal time and a selectable feature that, upon selection by a user, automatically transmits a transport request for on-demand transport comprises displaying the result of time optimization analysis (notification indicating optimal time), which does not integrate the judicial exception into a practical application (see MPEP 2106.05(h) vi.). 
Regarding the selectable feature, the selectable feature merely allows the user to act on the information displayed as part of the notification. MPEP 2106.05(a) recites “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Applicant’s specification in [0044] states that “The processor 240 can generate user interface features using content data received from the computing system 290”, but Applicant’s specification does not purport that the notification and selectable feature amount to an improvement to the functioning of a computer. At the high level of generality recited in the spec, one of ordinary skill in the art would not recognize the notification and selectable feature as providing an improvement to the user computer. Therefore, the amended independent claims do not integrate the judicial exception into a practical application. The 35 U.S.C. 101 rejections are maintained.
Applicant’s arguments, see pages 14-15, filed 06/28/2022, with respect to the prior art rejections of claims 1-20 have been fully considered but are either not persuasive or moot. Claims 1-20 are rejected under 35 U.S.C. 103.
First Applicant argues that Gibson and Sierra do not teach the execution of a timing execution for requesting users based on the subset of the cluster of users exceeding a threshold number of riders with a common arrival location, which has been amended into the independent claims. Examiner respectfully disagrees. As cited in the claim 10 rejection of the 3/28/22 Non-Final Rejection, Sierra [0028] teaches mass transit centers being congested venues, [0037] and [0024] teach ETA at the pickup location being used to develop a virtual queue to optimize pickups, and [0080] teaches determining the optimization via virtual queue being used when a threshold number of riders arriving at a pickup location is exceeded. 
In combination with the Gibson’s system of matching third-party transit passengers with rideshares, Sierra teaches optimizing rideshare pickups when the number of third-party riders arriving at a station exceeds a threshold. Therefore, it is in the combination of Gibson and Sierra that the limitation of executing a timing optimization based on the subset of the cluster exceeding a threshold is taught. Applicant’s argument is not persuasive. 
Applicant then goes on to argue that the combination of Gibson and Sierra does not disclose the independent claims’ newly added “transmitting…” limitation. This argument is unpersuasive regarding the transmission of a selectable request feature performing the claimed functions, and this argument is moot regarding a timing trigger causing a user computing device to display a notification indicating the optimal time. 
Regarding the selectable request feature, Gibson teaches the transmission of a selectable request feature that, upon selection by the user, causes the user computing device to automatically transmit a request for transportation in [0071]-[0073] “the transportation matching system 102, via the server(s) 104, performs the act 216 of providing a selectable option for requesting transport. As indicated by the arrow associated with the act 216, the transportation matching system 102, via the server(s) 104, provides the selectable option to the user client device 114a. The user client device 114a then performs the act 218 of presenting the selectable option for requesting transport… the selectable option includes one or both of a push notification suggesting transport of a user from the transportation matching system 102 and a transportation-request option… after presenting the selectable option, the user client device 114a also performs the act 220 of receiving a selection of the selectable option. As indicated by the arrow associated with the act 220, the user client device 114a sends an indication of the selection to the server(s) 104. This indication represents a transportation request by the user 118a for a transportation vehicle”. Thus, Gibson teaches the transmission of a selectable request feature as claimed.
The argument regarding the notification indicating an optimal time is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, as will be shown in the rejection below, Meyer et al. (U.S. Pre-Grant Publication No. 2017/0147951, hereafter known as Meyer) is used to teach the “notification indicating the optimal time” limitation argued by Applicant. 
Accordingly, the dependent claims are not distinguished over the cited references because of Applicant’s arguments, and prior art rejections have been maintained.
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 recites “…determine an optimal time request…” when it appears it should recite “…determine an optimal time to request…”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite optimizing the timing of a transport request for on-demand transportation. 
As an initial matter, claims 1-9 are system claims that at least fall into the statutory category of “machine”. Claims 11-19 are non-transitory computer readable medium claims that at least fall into the statutory category of “manufacture”. Claim 20 is a computer-implemented method claim that at least falls into the statutory category of “process”. Therefore, claims 1-9 and 11-20 all fall at least into one of the four statutory categories.
Claim 1 recites the concept of optimizing the timing of a transport request for on-demand transportation which is a certain method of organizing human activity including managing commercial interactions. Instructions that, when executed, cause: determine, based at least in part on location data from a cluster of the requesting users, that the cluster of requesting users is currently in transit on a third-party transit vehicle; determine that a subset of the cluster will arrive at a common arrival location of the third-party transit vehicle; based on the subset of the cluster exceeding a threshold number of riders having the common arrival location of the third-party transit vehicle, execute a timing optimization for each requesting user of the subset to determine an optimal time to request transport for an on-demand transport service at the common arrival location; and transmit a timing trigger to each requesting user of the subset to cause display a notification indicating the optimal time that, upon selection by the requesting user, causes the requesting user to transmit a transport request for the on-demand transport service all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computing system, a network communication interface, one or more networks, computing devices of requesting users and transport providers of a transport service, one or more processors, and a memory. The transmitting being done “automatically” and a selectable request feature similarly amount to generic computer implementation (see MPEP 2106.05(a) I. Mere automation of manual processes not amounting to an improvement in computer functionality). The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing system, a network communication interface, one or more networks, computing devices of requesting users and transport providers of a transport service, one or more processors, and a memory amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the transmitting being done “automatically” and a selectable request feature similarly amount to generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 further limits the abstract idea of claim 1 while introducing the additional element of a scheduling resource of the third-party transit system. The claim does not integrate the abstract idea into a practical application because the element of a scheduling resource of the third-party transit system is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 3-4 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 5 further limits the abstract idea of claim 4 while introducing the additional element of transmitting a set of queries over a network. The claim does not integrate the abstract idea into a practical application because the element of transmitting a set of queries over a network is data transmission extra-solution activity. Adding this new additional element into the additional elements from claim 4 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because, per MPEP 2106.05(d)II., transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity and therefore cannot provide an inventive concept. The claim is not patent eligible.
Claim 6 further limits the abstract idea of claim 4 without adding any new additional elements. Therefore, by the analysis of claim 4 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 7 further limits the abstract idea of claim 1 while introducing the additional element of transmitting a notification over a network. The claim does not integrate the abstract idea into a practical application because the element of transmitting a notification over a network is data transmission extra-solution activity. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because, per MPEP 2106.05(d)II., transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity and therefore cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 further limits the abstract idea of claim 1 while introducing the additional element of transmitting a transport request over a network. The claim does not integrate the abstract idea into a practical application because the element of transmitting a transport request over a network is data transmission extra-solution activity. This transmission being done “automatically” amounts to no more than mere instructions to apply the judicial exception using generic computer implementation. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because, per MPEP 2106.05(d)II., transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity and therefore cannot provide an inventive concept. In addition, mere instructions to apply an exception using generic computer components also cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 further limits the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 11 recites the concept of optimizing the timing of a transport request for on-demand transportation which is a certain method of organizing human activity including managing commercial interactions. Instructions that, when executed, cause: communicate with requesting users and transport providers of a transport service; determine, based at least in part on location data from a cluster of the requesting users, that the cluster of requesting users is currently in transit on a third-party transit vehicle; determine that a subset of the cluster will arrive at a common arrival location of the third-party transit vehicle; based on the subset of the cluster exceeding a threshold number of riders having the common arrival location of the third-party transit vehicle, execute a timing optimization for each requesting user of the subset to determine an optimal time to request transport for an on-demand transport service at the common arrival location; and transmit a timing trigger to each requesting user of the subset to cause display a notification indicating the optimal time and that, upon selection by the requesting user, causes the requesting user to transmit a transport request for the on-demand transport service all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory computer readable medium, one or more processors, a computing system, one or more networks, and computing devices of requesting users and transport providers of a transport service. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The transmitting being done “automatically” similarly and a selectable request feature amount to generic computer implementation (see MPEP 2106.05(a) I. Mere automation of manual processes not amounting to an improvement in computer functionality). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer readable medium, one or more processors, a computing system, one or more networks, and computing devices of requesting users and transport providers of a transport service amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the transmitting being done “automatically” similarly and a selectable request feature amount to generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 12 further limits the abstract idea of claim 11 while introducing the additional element of a scheduling resource of the third-party transit system. The claim does not integrate the abstract idea into a practical application because the element of a scheduling resource of the third-party transit system is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 13-14 further limit the abstract idea of claim 11 without adding any new additional elements. Therefore, by the analysis of claim 11 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 15 further limits the abstract idea of claim 14 while introducing the additional element of transmitting a set of queries over a network. The claim does not integrate the abstract idea into a practical application because the element of transmitting a set of queries over a network is data transmission extra-solution activity. Adding this new additional element into the additional elements from claim 14 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because, per MPEP 2106.05(d)II., transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity and therefore cannot provide an inventive concept. The claim is not patent eligible.
Claim 16 further limits the abstract idea of claim 14 without adding any new additional elements. Therefore, by the analysis of claim 14 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 17 further limits the abstract idea of claim 11 while introducing the additional element of transmitting a notification over a network. The claim does not integrate the abstract idea into a practical application because the element of transmitting a notification over a network is data transmission extra-solution activity. Adding this new additional element into the additional elements from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because, per MPEP 2106.05(d)II., transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity and therefore cannot provide an inventive concept. The claim is not patent eligible.
Claim 18 further limits the abstract idea of claim 11 while introducing the additional element of transmitting a transport request over a network. The claim does not integrate the abstract idea into a practical application because the element of transmitting a transport request over a network is data transmission extra-solution activity. This transmission being done “automatically” amounts to no more than mere instructions to apply the judicial exception using generic computer implementation. Adding this new additional element into the additional elements from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because, per MPEP 2106.05(d)II., transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity and therefore cannot provide an inventive concept. In addition, mere instructions to apply an exception using generic computer components also cannot provide an inventive concept. The claim is not patent eligible.
Claim 19 further limits the abstract idea of claim 11 without adding any new additional elements. Therefore, by the analysis of claim 11 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 20 recites the concept of optimizing the timing of a transport request for on-demand transportation which is a certain method of organizing human activity including managing commercial interactions. A method of implementing an on- demand transport service, the method comprising: communicating with requesting users and transport providers of a transport service; determining, based at least in part on location data from a cluster of the requesting users, that the cluster of requesting users is currently in transit on a third-party transit vehicle; determining that a subset of the cluster will arrive at a common arrival location of the third-party transit vehicle; based on the subset of the cluster exceeding a threshold number of riders having the common arrival location of the third-party transit vehicle, executing a timing optimization for each requesting user of the subset to determine an optimal time request transport for an on-demand transport service at the common arrival location; and transmitting a timing trigger to each requesting user of the subset to cause to display a notification indicating the optimal time and that, upon selection by the requesting user, causes the requesting user to transmit a transport request for the on-demand transport service all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more processors, one or more networks, and computing devices of requesting users and transport providers of a transport service. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The transmitting being done “automatically” similarly and a selectable request feature amount to generic computer implementation (see MPEP 2106.05(a) I. Mere automation of manual processes not amounting to an improvement in computer functionality). The method being “computer-implemented” similarly amounts to no more than mere instructions to apply the judicial exception using generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more processors, one or more networks, and computing devices of requesting users and transport providers of a transport service amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the transmitting being done “automatically” similarly and a selectable request feature amount to generic computer implementation. Also as discussed above, the method being “computer-implemented” similarly amounts to no more than mere instructions to apply the judicial exception using generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (U.S. Pre-Grant Publication No. 2019/0206009, hereafter known as Gibson) in view of Sierra et al. (U.S. Pre-Grant Publication No. 2019/0311629, hereafter known as Sierra), further in view of Meyer et al. (U.S. Pre-Grant Publication No. 2017/0147951, hereafter known as Meyer).
Regarding claim 1, Gibson teaches:
A computing system comprising: a network communication interface to communicate, over one or more networks, with computing devices of requesting users and transport providers of a transport service (see Fig. 1 and [0035] "As shown in FIG. 1, the environment 100 includes server(s) 104, vehicle subsystems 108a-108n, user client devices 114a-114n, users 118a-118n (i.e., users traveling on mass-transit vehicles 120a-120n), a mass-transit system 122, and a network 124" server 104 communicates over network 124 with user computing devices 114 and transportation client devices 110)
one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the computing system to (see [0208] "One will appreciate that the transportation matching system 102 can comprise implementations of the computing device 1000, including, but not limited to, the server(s) 104...As shown by FIG. 10, the computing device can comprise a processor 1002" for processors and [0209] "to execute instructions, processor(s) 1002 may retrieve (or fetch) the instructions from an internal register, an internal cache, memory 1004, or a storage device 1006 and decode and execute them" memory storing instructions that are executed by processors)
determine, based at least in part on location data from the computing devices of a cluster of the requesting users, that the cluster of requesting users is currently in transit on a third-party transit vehicle (see [0042] "the user client device 114a sends the transportation matching system 102 location data from a GPS receiver. Based on the location data, the transportation matching system 102 may determine that the user client device 114a (and associated user 118a) are traveling within a train (e.g., by determining that coordinates from the location data corresponding to a train route). Alternatively, based on the location data, the transportation matching system 102 may determine that the user client device 114a (and associated user 118a) are traveling within a bus (e.g., by determining that coordinates from the location data corresponding to a bus route)" and [0027] "the transportation matching system may create user groups based on (i) the location of users within a mass-transit vehicle" for determining user groups based on location data)
determine that a subset of the cluster will arrive at a common arrival location of the third-party transit vehicle (see [0067] "the server(s) 104, performs the act 210 of identifying a station for the user. For example, the transportation matching system 102 may determine a station based on sensory data received from the user client device 114a. In some cases, location data and accelerometer data may indicate a station for the user 118a" and [0068] "the transportation matching system 102 uses a user's travel history to determine a station. Accordingly, as shown in FIG. 2A, the transportation matching system 102, via the server(s) 104, performs the act 212 of determining the user's travel history indicates a station" as well as [0027] "the transportation matching system may create user groups based on...(ii) estimated transit times for users from a station to one or more pickup locations" grouping users based on time from a station to  a pickup location outside the station as shown in 420 in Fig. 4A. The users in the group are arriving at a common station)
 (see [0024] "the transportation matching system further compares (i) an aggregate estimated transit time of the user from the location of the mass-transit vehicle to the pickup location with (ii) the estimated transit time for each of multiple transportation vehicles to the pickup location...if the system determines that the average request originating from the transit station is matched within 2 minutes, the system may delay the match processing until 2 minutes before the determined arrival of the user at the pickup location and may match the user with the best match at the designated time prior to arrival of the user at the pickup location")
and transmit, over the one or more networks, a timing trigger to the computing device of each requesting user of the subset to cause the computing device of the requesting user to display a notification  (see [0071]-[0073] “the transportation matching system 102, via the server(s) 104, performs the act 216 of providing a selectable option for requesting transport. As indicated by the arrow associated with the act 216, the transportation matching system 102, via the server(s) 104, provides the selectable option to the user client device 114a. The user client device 114a then performs the act 218 of presenting the selectable option for requesting transport… the selectable option includes one or both of a push notification suggesting transport of a user from the transportation matching system 102 and a transportation-request option… after presenting the selectable option, the user client device 114a also performs the act 220 of receiving a selection of the selectable option. As indicated by the arrow associated with the act 220, the user client device 114a sends an indication of the selection to the server(s) 104. This indication represents a transportation request by the user 118a for a transportation vehicle”)
As discussed above, Gibson teaches groups of users arriving at the same station. However, Gibson does not explicitly teach executing the timing optimization based on the subset of the cluster crossing a minimum rider threshold or a notification indicating the optimal time. However, Sierra teaches:
based on the subset of the cluster exceeding a threshold number of riders having the common arrival location of the third-party transit vehicle, execute a timing optimization (see [0037] "the transportation matching system adds requestor computing device to the virtual queue in other ways such as...based on an estimated time of arrival at a pickup location" and [0080] "the transportation matching system 102 can determine that a virtual queue is appropriate for a particular venue in response to determining that the venue...is hosting an event for more than a threshold number of people (e.g., as with sports events)" and [0028] for a congested venue being a mass transit center. Optimization of ride sharing pickups based on ETA at a pickup location performed when a minimum threshold of riders at the location is crossed)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Sierra with Gibson. As Sierra states in [0024], “the present transportation matching system eliminates previous system resource waste by reducing wait time for transportation requestors and transportation providers. By reducing wait time, the transportation matching system boosts system efficiency and throughput by providing transportation to more users at congested venues than conventional transportation matching systems”. Therefore, by optimizing rideshare pickups at congested (above a threshold of riders) mass transit locations, the combined system would mitigate the drops in efficiency that can be experienced at these congested locations. 
Gibson teaches determining an optimal time to request transport in [0024] as discussed in greater detail above. However, the combination of Gibson and Sierra still does not explicitly teach the notification indicating the optimal time. Meyer teaches:
and transmit, over the one or more networks, a timing trigger to the computing device of each requesting user of the subset to cause the computing device of the requesting user to display a notification indicating the optimal time and a selectable request feature that, upon selection by the requesting user, causes the computing device of the requesting user to automatically transmit a transport request for the on-demand transport service (see [0106] “ISS [Information Server System] 160 may send to computing device 610A, a request confirming that the user intends to take the trip” for transmission of a timing trigger. See [0107] “In response to receiving the request from ISS 160, computing device 610A may output user interface 614A which asks the user of computing device 610A to confirm that he or she would like to have a car sent to take them to their next appointment. In response to detecting a selection of the graphical element in user interface 614A labeled “you're a life saver please send the car” computing device 610A may send an indication to ISS 160 that indeed the user does wish to take the trip” and Fig. 6A text “a car service needs to be requested in the next 30 seconds to guarantee that you will arrive at your next appointment on time” for the timing trigger showing optimal time (“next 30 seconds”) and a selectable request feature)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the timing trigger comprising the optimal time of Meyer with the notification of the combination of Gibson and Sierra. As Meyer states in [0046] “ISS 160 may predict the best time to engage with TSS [transportation server system] 180 to increase the chances that a vehicle associated with the transportations service is ready and waiting for the user at the time and place that the user needs it”. By providing the notification to the user with the best time to book on-demand transport, Meyer solves the problem stated in Meyer [0002] of the user having to remember to interact with the on-demand transportation service in a timely manner in order to get picked-up on time. 
Regarding claim 2, the combination of Gibson, Sierra, and Meyer teaches all of the limitations of claim 1 above. Gibson further teaches:
wherein the network communication interface further communicates with a scheduling resource of the third-party transit vehicle to determine an estimated time of arrival (ETA) of the third-party transit vehicle to the common arrival location (see [0021] "In addition (or in the alternative) to sensory data, the transportation matching system uses scheduling information from a mass-transit system to determine a user's estimated transit time, such as an airline's flight status or a metropolitan transit system's estimated times of arrival". See [0064] for scheduling information received from mass-transit system)
and wherein the executed instructions cause the computing system to determine the optimal time for each requesting user of the subset based at least in part on the ETA of the third-party transit vehicle (see [0023] "the transportation matching system determines (i) an estimated transit time of the user from a location of the mass-transit vehicle to the station, (ii) an estimated transit time of the user from the mass-transit vehicle exit location within the station to a pickup location, and (iii) an estimated transit time of one or more provider transportation vehicles to the pickup location" and [0024] "Based on this comparison, the transportation matching system selects a transportation vehicle for pickup of the user from among the multiple transportation vehicles. For example, if the system determines that the user is 15 minutes from the pickup location and that there are providers 10, 15, and 20 minutes away from the pickup location, the system may select the vehicle that is 15 minutes to match with the request associated with the user. Further, in some embodiments, if the system determines that the average request originating from the transit station is matched within 2 minutes, the system may delay the match processing until 2 minutes before the determined arrival of the user at the pickup location and may match the user with the best match at the designated time prior to arrival of the user at the pickup location" for determining optimal time based on the ETA)
Regarding claim 3, the combination of Gibson, Sierra, and Meyer teaches all of the limitations of claim 1 above. Gibson further teaches:
wherein the executed instructions further cause the computing system to: determine, for each requesting user of the subset while the requesting user is in transit on the third-party transit vehicle, that the requesting user intends to request transport at the common arrival location (see [0074]-[0077] for determining a probability that a user will utilize a transportation vehicle departing from the station based on travel history, sensory data and/or scheduling information of the mass-transit system. Also see [0074] "Based on such a [probability] determination, the transportation matching system 102 sends a transportation-request notification to a provider client device" for system determining a user is intending to request a transport vehicle)
Regarding claim 4, the combination of Gibson, Sierra, and Meyer teaches all of the limitations of claim 3 above. Gibson further teaches:
wherein the executed instructions further cause the computing system to: determine, for each requesting user of the subset, a preferred transport option and a final destination (see [0045] "when a user opens or initiates a transportation user application, the corresponding user client device sends a query for a price estimate and/or a query for an estimated time of arrival. A user may subsequently enter a pickup location and destination for transportation (and optionally selects a transportation type) by interacting with graphical user interfaces of a user application" user providing preferred transport option and final destination to system)
Regarding claim 5, the combination of Gibson, Sierra, and Meyer teaches all of the limitations of claim 4 above. Gibson further teaches:
wherein the executed instructions cause the computing system to determine the preferred transport option and the final destination for each requesting user of the subset by transmitting, over the one or more networks, a set of queries to the computing device of each requesting user of the subset (see [0045] "when a user opens or initiates a transportation user application, the corresponding user client device sends a query for a price estimate and/or a query for an estimated time of arrival. A user may subsequently enter a pickup location and destination for transportation (and optionally selects a transportation type) by interacting with graphical user interfaces of a user application")
the set of queries prompting the requesting user to indicate or confirm the common arrival location, the preferred transport option, and the final destination (see [0045] "when a user opens or initiates a transportation user application, the corresponding user client device sends a query for a price estimate and/or a query for an estimated time of arrival. A user may subsequently enter a pickup location and destination for transportation (and optionally selects a transportation type) by interacting with graphical user interfaces of a user application" query response indicating pickup location (at common arrival location of the station), transportation type (preferred transportation option), and destination (final destination))
Regarding claim 6, the combination of Gibson, Sierra, and Meyer teaches all of the limitations of claim 4 above. Gibson further teaches:
wherein the executed instructions cause the computing system to determine, for at least one of the requesting users of the subset, destination by performing a look-up in a user profile of the at least one requesting user (see [0126] "the transportation matching system 102 may rely on destinations indicated by users as a default and (if a user has not indicated a destination) rely on a destination indicated by a travel history" determining final destination of a user based on history)
the user profile comprising historical utilization information of the on-demand transport service (see [0068] "server(s) 104 can store a user's travel history within the transportation matching database 106. A user's travel history may include, for example, stations from which (or to which) a transportation vehicle picked up (or dropped off) the user 118a" and [0226] for user profile information being stored)
As discussed regarding claim 5, Gibson further teaches users entering their preferred transportation type in response to a query. However, while Gibson teaches retrieving a final destination from a user history/profile, Gibson does not explicitly teach retrieving a preferred transportation type from the user profile/history. Sierra further teaches:
wherein the executed instructions cause the computing system to determine, for at least one of the requesting users of the subset, the preferred transport option by performing a look-up in a user profile of the at least one requesting user (see [0143] “the transportation matching system 1002 may include one or more user-profile stores for storing user profiles. A user profile may include, for example…hobbies or preferences” and [0064] “the transportation matching system 102 can reassign the position of the requestor computing device 106a within the virtual queue based on transportation preferences (e.g., car type…) pre-specified by the requestor”)
It would have been obvious to one of ordinary skill in the art at the time of filing to include retrieving a vehicle type preference from a user profile as taught by Sierra in the user profiles of Gibson, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 7, the combination of Gibson, Sierra, and Meyer teaches all of the limitations of claim 1 above. Gibson further teaches:
wherein the executed instructions further cause the computing system to: for each requesting user of the subset, transmit, over the one or more networks, a notification to the computing device of the requesting user (see [0071] "the transportation matching system 102, via the server(s) 104, performs the act 216 of providing a selectable option for requesting transport. As indicated by the arrow associated with the act 216, the transportation matching system 102, via the server(s) 104, provides the selectable option to the user client device 114a" and [0072] "the selectable option includes one or both of a push notification suggesting transport of a user from the transportation matching system 102 and a transportation-request option. In either instance, the selectable option can indicate or suggest a station as a reference point for a pickup location" notification suggesting requesting transport)
Gibson teaches determining an optimal time to request transport in [0024] as discussed in greater detail in the rejection of claim 1. However, Gibson does not explicitly teach indicating this optimal time to request transport in the notification Gibson sends to the requesting user. Meyer teaches:
the notification indicating the optimal time to transmit the transport request (see Fig. 6A "a car service needs to be requested in the next 30 seconds to guarantee that you will arrive to your next appointment on time" optimal time for transmitting the request included in a notification to user requesting transportation)
One of ordinary skill in the art would have recognized that applying the known technique of indicating the optimal time to request transport of Meyer to the notification of Gibson, Sierra, and Meyer would have yielded predictable results and resulted in an improved system. It would have been recognized that applying this technique of Meyer to the teachings of Gibson, Sierra, and Meyer would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a notification that indicates the optimal time to request transport. Further, applying a notification that indicates the optimal time to request transport to Gibson, Sierra, and Meyer would have been recognized by one of ordinary skill in the art as resulting in an improved system that would provide the user receiving the notification of Gibson, Sierra, and Meyer with a deadline by which they should make their decision whether to request transport to avoid/reduce their wait time at the station.
Regarding claim 8, the combination of Gibson, Sierra, and Meyer teaches all of the limitations of claim 1 above. Gibson further teaches:
wherein the executed instructions further cause the computing system to: for each requesting user of the subset, automatically transmit, over the one or more networks, the transport request for the requesting user at the optimal time of the requesting user (see [0024] "if the system determines that the average request originating from the transit station is matched within 2 minutes, the system may delay the match processing until 2 minutes before the determined arrival of the user at the pickup location and may match the user with the best match at the designated time prior to arrival of the user at the pickup location" and [0081] "When the user client device 114a sends sensory data indicating that the mass-transit vehicle arrives at the station—or that the mass-transit vehicle is within a threshold time or distance from the station—the transportation matching system 102 selects one or more transportation vehicles to receive a transportation-request notification based on availability (e.g., by selecting a transportation vehicle closest to a pickup location for the user 118a or selecting a transportation vehicle dispatched to a location near a destination for the user 118a)" for request being sent when matching process performed at optimal time. [0084] indicates that providing a selection option in steps 216-220 is optional, as the probability determined per the claim 3 rejection above would be used to determine if user would want a request for transport)
Regarding claim 9, the combination of Gibson, Sierra, and Meyer teaches all of the limitations of claim 1 above. Gibson further teaches:
wherein the third-party transit vehicle comprises one of a bus, a train, a ferry, or a plane (see [0041] "a mass-transit vehicle may include, but is not limited to, an airplane, a bus, a subway, or a train")
Regarding claim 11, Gibson teaches:
A non-transitory computer readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to (see [0200] “one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices (e.g., any of the media content access devices described herein). In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein”)
communicate, over one or more networks, with computing devices of requesting users and transport providers of a transport service (see [0036] “the transportation matching system 102, via the server(s) 104, communicates with the provider client devices 110a-110n and the user client devices 114a-114n via the network 124”)
Regarding the remaining limitations of claim 11, please see the rejection of claim 1 above.
Regarding claim 12, the combination of Gibson, Sierra, and Meyer teaches all of the limitations of claim 11 above. Regarding the limitations introduced in claim 12, please see the rejection of claim 2 above.
Regarding claim 13, the combination of Gibson, Sierra, and Meyer teaches all of the limitations of claim 11 above. Regarding the limitations introduced in claim 13, please see the rejection of claim 3 above.
Regarding claim 14, the combination of Gibson, Sierra, and Meyer teaches all of the limitations of claim 13 above. Regarding the limitations introduced in claim 14, please see the rejection of claim 4 above.
Regarding claim 15, the combination of Gibson, Sierra, and Meyer teaches all of the limitations of claim 14 above. Regarding the limitations introduced in claim 15, please see the rejection of claim 5 above.
Regarding claim 16, the combination of Gibson, Sierra, and Meyer teaches all of the limitations of claim 14 above. Regarding the limitations introduced in claim 16, please see the rejection of claim 6 above.
Regarding claim 17, the combination of Gibson, Sierra, and Meyer teaches all of the limitations of claim 11 above. Regarding the limitations introduced in claim 17, please see the rejection of claim 7 above.
Regarding claim 18, the combination of Gibson, Sierra, and Meyer teaches all of the limitations of claim 11 above. Regarding the limitations introduced in claim 18, please see the rejection of claim 8 above.
Regarding claim 19, the combination of Gibson, Sierra, and Meyer teaches all of the limitations of claim 11 above. Regarding the limitations introduced in claim 19, please see the rejection of claim 9 above.
Regarding claim 20, Gibson teaches:
A computer-implemented method of implementing an on- demand transport service, the method being performed by one or more processors and comprising (see Fig. 2A-2B and [0059]-[0086] for the overall method. See [0200] “a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein” for the method being computer-implemented and being performed by a processor)
communicating, over one or more networks, with computing devices of requesting users and transport providers of a transport service (see [0036] “the transportation matching system 102, via the server(s) 104, communicates with the provider client devices 110a-110n and the user client devices 114a-114n via the network 124”)
Regarding the remaining limitations of claim 20, please see the rejection of claim 1 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Colon (U.S. Pre-Grant Publication No. 2022/0114501) teaches estimating the number of rideshare requestors will be at a train station and automatically sending requests to vehicles
Farrelly et al. (U.S. Pre-Grant Publication No. 2015/0262430) teaches push notifications sent to users based on time-related events
Jaffe (U.S. Pre-Grant Publication No. 2015/0371157) teaches sending notifications to users to help time transport requests optimally
Lo et al. (U.S. Pre-Grant Publication No. 2018/0005145) teaches a notification indicating the end of surge pricing and a button to book a ride
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/1/2022